Cobb, J.
This was an action for damages for cutting the timber on described lots of land. At the trial the plaintiffs failed to recover, and they except to the overruling of their motion for a new trial. The controlling issue in the case was title. The plaintiffs relied on prescription, and undertook to show possession for seven years under color. The court, however, rejected certain conveyances offered by the plaintiffs, without which there could be no recovery in their favor. The rejection of these conveyances was made the subject of assignments of error in the amended motion for a new trial; but, under the rale stated in the first headnote, these assignments can not be considered. There was no error in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.